     Case 6:21-cv-00016-BMM-KLD Document 12 Filed 08/16/21 Page 1 of 5

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




 MICHAEL DEAN ALBERT,
                                                  CV 21-16-H-BMM-KLD
                      Plaintiff,

        vs.                                                    ORDER

 MONTANA DEPARTMENT OF
 CORRECTIONS, et al.,

                      Defendants.




BACKGROUND.

      Plaintiff Michael Dean Albert (“Albert”) filed a Complaint in which he

alleged various Eight Amendment violations associated with his incarceration.

Doc. 2. Albert filed a Motion for Leave to Proceed in forma pauperis. Doc. 1.

United States Magistrate Judge Kathleen DeSoto granted Albert’s Motion for Leave

to Proceed in forma pauperis. Doc. 7 at 9. Judge DeSoto recommended that the

Court dismiss several of the defendants. Id. at 11. Albert filed Objections to Judge

DeSoto’s recommendation. Doc. 10.




                                         1
     Case 6:21-cv-00016-BMM-KLD Document 12 Filed 08/16/21 Page 2 of 5

JUDGE DESOTO’S FINDINGS AND RECOMMENDATIONS.

      Judge DeSoto recommended that the Court dismiss Defendants Montana

Department of Corrections, DOC-Montana Clinical Services Division, Brian

Gootkin, Tricia Jory, and DOC Probation and Parole Division. Doc. 7 at 11. Judge

DeSoto determined that Defendants Montana Department of Corrections, DOC-

Montana Clinical Services Division, and DOC Probation and Parole Division

(collectively, “Defendant Agencies”) are immune from suit under the Eleventh

Amendment, and the State of Montana has waived immunity only for tort claims

brought in state court. Id. at 6. Judge DeSoto determined that Defendants Brian

Gootkin enjoys immunity as a supervising officer to § 1983 claims under a

respondeat superior theory of liability. Id. Judge DeSoto determined that Albert

failed to allege valid claims against Defendant Jory because the decision to prosecute

Albert was not hers to make. Id.

LEGAL STANDARD.

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.            28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.
                                        2
     Case 6:21-cv-00016-BMM-KLD Document 12 Filed 08/16/21 Page 3 of 5

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).

OBJECTIONS.

      Albert filed timely objections. Doc. 10. Albert’s objections prove improper,

however, because he fails to present legal argument and supporting authority that

support a contrary result. See Holder, 2010 WL 4102940, at *2. Albert objects to

Defendant Gootkin’s dismissal, stating that Defendant Gootkin knew of Albert’s

medical situation. Doc. 10 at 2. Albert objects to Defendant Jory’s dismissal, stating

that Defendant Jory “acted under color of law when she lied to the prosecutor about

Alberts’s medical treatment.” Id. Albert objects to Defendant Agencies’ dismissal,

stating these agencies “should be held to a much higher standard.” Id. at 4. Albert

fails with these objections to present legal argument that Defendants lacked the

immunity on which Judge DeSoto based her recommendation. See Holder, 2010

WL 4102940, at *2. The Court will review for clear error, therefore, Judge DeSoto’s

Findings and Recommendations. See Syraz, 235 F.3d at 427.
                                     3
     Case 6:21-cv-00016-BMM-KLD Document 12 Filed 08/16/21 Page 4 of 5

ANALYSIS.

      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendations (Doc. 7). See Syraz, 235 F.3d at 427. Judge DeSoto correctly

determined that Defendant Agencies are immune under the Eleventh Amendment to

Albert’s claims. Doc. 7 at 6. The Eleventh Amendment bars suit in federal court

against a state or state agency without a valid abrogation of immunity by Congress

or an express waiver of immunity by the State. Idaho v. Coeur d’Alene Tribe of

Idaho, 521 U.S. 261, 267−68 (1997). The State of Montana has waived immunity

only for tort claims brought in Montana state court. Defendant Agencies, as agencies

of the State of Montana, are immune under the Eleventh Amendment to Albert’s

claims in federal court.

      Judge DeSoto correctly determined that Defendant Gootkin enjoyed

immunity from Albert’s § 1983 claims under a respondeat superior theory of

liability. Defendants will not be held liable simply because they oversee the State,

a prison, or the Department of Corrections. Albert failed to allege facts that suggest

Defendant Gootkin played “an affirmative part in the alleged deprivation of

constitutional rights.” Kind v. Atiyeh, 814 F.2d 565, 568 (9th Cir. 1987).

      Judge DeSoto correctly determined that Albert failed to state a valid claim

against Defendant Jory because the decision to prosecute Albert rested with the

prosecutor, not Defendant Jory. Doc. 7 at 8. Albert alleged no deficiencies to the
                                       4
     Case 6:21-cv-00016-BMM-KLD Document 12 Filed 08/16/21 Page 5 of 5

prosecution itself, only that it interfered with his receipt of medical care. When to

bring a prosecution constitutes a question that prosecutors retain wide discretion in

answering.

                                     ORDER

      IT IS ORDERED that Judge DeSoto’s findings and recommendations

(Doc. 7) is ADOPTED in full.

      IT IS FURTHER ORDERED that Defendants Montana Department of

Corrections, DOC Clinical Services Division, Brian Gootkin, Tricia Jory, and

DOC Probation and Parole Division are DISMISSED.

      DATED this 16th day of August, 2021.




                                         5
